Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-10, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080198920 A1-Yang et al (hereinafter referred to as “Yang”), in view of US 20100141738 A1-Lee et al (hereinafter referred to as “Lee”), in further view .
Regarding claim 1, Yang discloses a method (fig. 5-7) comprising:
determining, based on a characteristic associated with an display device, a first format of multidimensional content ([0078], wherein transforming of 3D (multidimensional content) to different stereo formats, based on output display type (characteristics with an output device); [0079], wherein 3D content to be changed into various formats depending on the characteristics of the output device), wherein the first format is associated with a first manner of outputting a first component of the multidimensional content is relative to a second component of the multidimensional content ([0079], wherein the first and second components are the left and right components as disclosed); 
determining, based on the first format, a first stream ([0020], video streaming. The examiner notes that video streams will be implemented within a particular format for coding such stream); and 
causing the display device to output, based on the first stream, the multidimensional content ([0020-0021], sending multidimensional data to  3D video output).
Yang fails to explicitly disclose in detail determining, based on the first format, a first stream of a plurality of streams.
However, in the same field of endeavor, Lee discloses determining, based on the first format, a first stream of a plurality of streams ([0062-0063], wherein [0063] discloses a format, M/h ensemble 0 504. [0062] discloses an IP stream being ; causing the display device to output, based on the first stream, the multidimensional content ([0056], wherein structure of IP streams for transmission of a 3D service; [0104-0108], fig 14 shows video content being outputted. In addition, [0093-0095], fig. 13 and [012000122], wherein fig. 17 shows 3-dimensional data being outputted by the display in 3D format which can be interpreted as the first format).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Yang to disclose determining, based on the first format, a first stream of a plurality of streams as taught by Lee, to reduce power consumption ([0006], Lee).
Yang and Lee fail to explicitly disclose wherein each of the plurality of streams comprise a different format of the multidimensional content 
However, in the same field of endeavor, Doty discloses wherein each of the plurality of streams comprise a different format of the multidimensional content (column 6, lines 10-15, wherein streams have different formats; column 6, lines 55-67, wherein each server is dedicated to providing a specific stream video signal format; column 8, lines 15-30, wherein compress the IP stream into multiple streams. Then the plurality of different stream formats are sent over communication medium)

Yang, Lee, and Doty fail to explicitly disclose wherein each of the plurality of streams is associated with a different format, of the multidimensional content that is associated with a different manner of outputting the first component of the multidimensional content relative to the second component of the multidimensional content.
However, in the same field of endeavor, Nair discloses wherein each of the plurality of streams is associated with a different format, of the multidimensional content that is associated with a different manner of outputting the first component of the multidimensional content relative to the second component of the multidimensional content ([70-71]; [0088-0089]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Yang, Lee, and Doty to disclose wherein each of the plurality of streams is associated with a different format, of the multidimensional content that is associated with a different manner of outputting the first component of the multidimensional content relative to the second component of the multidimensional content as taught by Nair, to provide a cost effective way and enable storage of as many presentations as desired by a user ([0003], Nair)

Regarding claim 3, Lee discloses the method of claim 1, wherein the determining, based on the first format, the first stream comprises determining which of the plurality of streams comprises the first format ([0049]; [0062-0063])
Regarding claim 4, Yang discloses the method of claim 1, wherein the characteristic comprises a type of the output device ([0078], wherein transforming of 3D (multidimensional content) to different stereo formats, based on output display type (characteristics with an output device).
Regarding claim 5, Lee discloses the method of claim 1, wherein the characteristic is associated with a mode of operation of the output device (Lee discloses in [0103], the receiving system stores received 3-dimensional images beforehand and then plays the stored 3-dimensional images simultaneously, thereby providing a 3-dimensional broadcasting service, i.e. output device has a 3d mode of operation. Fig 13 also shows an output mode of 3d being displayed. [0095], discloses that the 3D display (output device operated in a 3D mode).
Regarding claim 6, Lee discloses the method of claim 1, further comprising determining, based on the first format, a second stream of the plurality of streams, wherein the causing the output device to output the multidimensional content comprises causing the output device to output the first component based on the first stream and the second component based on the second stream (Lee, [0062-0063], wherein [0063] discloses a format, M/h ensemble 0 504. [0062] discloses an IP stream being determined. [0091], discloses multiple IP streams. [0119] discloses extracting IP stream from a plurality; Lee shows in fig 4 that there are multiple 
Regarding claim 7, Lee discloses the method of claim 1, further comprising determining, based on a user request, a second format of the multidimensional content, wherein the second format is associated with a second manner in which the first component is output relative to the second component; determining, based on the second format, a second stream of the plurality of streams; and causing the output device to switch from the first stream to the second stream to output, based on the second stream, the multidimensional content ([0062-0063], wherein [0062] discloses the IP stream that is determined based on the user request disclosed in [0063]. {0063] also discloses the multi-dimensional video content described as 2 and 3 dimensional data. In addition, [0091], discloses IP streams, based on user desire to receive 2 or 2 dimensional service. Furthermore, [0119] discloses extracting ip stream corresponding to user’s selected service; ([0063], wherein the different formats are the m/H ensemble 0 504 and 506. [0091], wherein IP streams contain 2D or 3D)).
Regarding claim 8, Yang discloses the method of claim 1, wherein the first component comprises one of a left video component or a right video component, and the second component comprises the other of the left video component or the right video component ([0079], wherein the first and second components are the left and right components as disclosed)
Regarding claim 9, Yang discloses the method of claim 1, wherein the first format is associated with a type of device connected with the output device ([0078], wherein transforming of 3D (multidimensional content) to different stereo formats, based on output display type (characteristics with an output device); [0079], wherein 3D content to be changed into various formats depending on the characteristics of the output device).
Regarding claim 10, analyses are analogous to those presented for claim 1 and are applicable for claim 10, wherein determining, based on a first request associated with an output device (([0062-0063], wherein [0062] discloses the IP stream that is determined based on the user request disclosed in [0063]. {0063] also discloses the multi-dimensional video content described as 2 and 3 dimensional data. In addition, [0091], discloses IP streams, based on user desire to receive 2 or 2 dimensional service. Furthermore, [0119] discloses extracting ip stream corresponding to user’s selected service)
Regarding claim 13, Lee discloses the method of claim 10, further comprising determining, based on a second request, a second format of the multidimensional content, wherein the second format is associated with a second manner in which of outputting the first component is relative to the second component; determining, based on the second format, a second stream of the plurality of streams; and sending, to the output device, the second stream ([0062-.
Regarding claim 14, analyses are analogous to those presented for claim 8 and are applicable for claim 14.
Regarding claim 15, Lee discloses the method of claim 10, further comprising encoding, based on a plurality of formats comprising the first format, the multidimensional content, to generate the plurality of streams comprising the first stream (Lee discloses in [0051], that the encoder may include an independent encoder for the reference and additional image that contains the IP streams.  Lee discloses a component type that defines the encoding format inn [0072]. Fig. 8 discloses the different types of formats. Motivation is same for claim 10)
Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110058016 A1-Hulyalkar et al (Hereinafter referred to as “Huly”), in view of US 20080198920 A1-Yang et al (hereinafter referred to as “Yang”), in further view of in further view of US 20090196345 A1-Nair et al (Hereinafter referred to as “Nair”).
Regarding claim 16, Huly discloses method (Fig. 5) comprising: determining, based on a first mode of operation of an display device, a first one or more streams comprising two components of multidimensional content ([0024], discloses displaying in a 3d or 2d mode, after processing the streams of data , wherein the first one or more streams are associated with a first manner in which the two components are output relative to one another ([0023], side by side manner. The two components are left and right ); causing the two components of the first one or more streams to be output via the display device and in accordance with the first mode of operation ([0024], display in 2d or 3d mode); receiving an indication associated with a second mode of operation of the output device; determining, a second one or more streams comprising two components of multidimensional content (([0024], discloses displaying in a 3d or 2d mode, after processing the streams of data disclosed in [0023]), wherein the second one or more streams are associated with a second manner in which the two components of the second one or more streams are output relative to one another([0023], side by side manner. The two components are left and right; [0015], over under manner); and causing the two components of the second one or more streams to be output via the display device and in accordance with the second mode of operation (3d and 2d).
Huly fails to disclose receiving an indication associated with a second mode of operation of the output device; determining, based on the indication, a second one or more streams comprising two components of multidimensional content
However, in the same field of endeavor, Yang discloses receiving an indication associated with a second mode of operation of the output device ([0035], display type indication); determining, based on the indication, a second one or more streams comprising two components of multidimensional content ([0035], left eye and right eye views)

Huly and Yang fail to explicitly disclose wherein each of the plurality of streams is associated with a different format, of the multidimensional content that is associated with a different manner of outputting the first component of the multidimensional content relative to the second component of the multidimensional content.
However, in the same field of endeavor, Nair discloses wherein the second one or more streams are associated with a second manner, different from the first manner of outputting the two components of the second one or more streams relative to one another ([70-71]; [0088-0089]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Huly and Yang to disclose wherein the second one or more streams are associated with a second manner, different from the first manner of outputting the two components of the second one or more streams  relative to one another as taught by Nair, to provide a cost effective way and enable storage of as many presentations as desired by a user ([0003], Nair)
Regarding claim 17, Yang discloses the method of claim 16, wherein the indication comprises a user request initiated using a user interface output via the output device ([0036], user indication. Motivation is same for claim 16).
Regarding claim 18, Yang discloses the method of claim 16, wherein the indication is based on a requested multimedia format ([0036], output format. Motivation is same for claim 16).
Regarding claim 19, Yang discloses the method of claim 16, wherein the two components of multidimensional content of the first one or more streams comprise a left video component and a right video component ([0079], wherein the first and second components are the left and right components as disclosed. Motivation is same for claim 16).
Regarding claim 20, Yang discloses the method of claim 16, wherein the first mode of operation is associated with a first device being connected with the output device and the second mode of operation is associated with a second device being connected with the output device (Yang, fig. 2, multiple modes of operation connected to different devices. Motivation is same for claim 16).
Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080198920 A1-Yang et al (hereinafter referred to as “Yang”), in view of US 20100141738 A1-Lee et al (hereinafter referred to as “Lee”), in further view of Patent 6795863 B1-Doty, Jr, in further view of US 20090196345 A1-Nair et al (Hereinafter referred to as “Nair”), in further view of Patent 7123248 B1-Lafleur.
Regarding claim 23, Yang discloses the method of claim 1, 

However, in the same field of endeavor, Lafleur discloses wherein the characteristic associated with the display device is a connection speed of the display device, and wherein the determining the first format comprises determining the first format based on the connection speed of the display device (Column 1, lines 30-45, wherein determining the proper format based on the high seed connection of the display).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Yang, Lee, Doty, and Nair to disclose wherein the characteristic associated with the display device is a connection speed of the display device, and wherein the determining the first format comprises determining the first format based on the connection speed of the display device as taught by Lafleur, which is well known in the art  (Column 1, lines 30-45).
Regarding claim 24, analyses are analogous to those presented for claim 23 and are applicable for claim 24
Claim 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110058016 A1-Hulyalkar et al (Hereinafter referred to as “Huly”), in view of US 20080198920 A1-Yang et al (hereinafter referred to as “Yang”), in further view of in .
Regarding claim 25, analyses are analogous to those presented for claim 23 and are applicable for claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487